DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-17, 21-22 are cancelled. 
Claims 1-15, 18-20 and 23-24 are objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17305245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar in scope and are directed toward the same subject-matter as shown in the chat below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 17139076
Co-pending Application: 17305245
1. A loudspeaker apparatus, comprising: a core housing for accommodating an earphone core, wherein the core housing including a housing panel facing human body and a housing back panel opposite to the housing panel, and the vibration of the earphone core drives the housing panel and the housing back panel to vibrate, the vibration of the housing panel having a first phase, the vibration of the housing back panel having a second phase, wherein when the vibration frequencies of the housing panel and the housing back panel is within a range of 2000 Hz to 3000 Hz, an absolute value of a difference between the first phase and the second phase is less than 60 degrees; and 
a circuit housing for accommodating a control circuit or a battery, the circuit housing being fixed to the second plug end, the control circuit or the battery driving the earphone core to vibrate to generate a sound,
an ear hook, the ear hook being surrounded by a protective sleeve, the core housing being fixed to the first plug end and elastically abutted against the protective sleeve, the protective sleeve being made of an elastic waterproof material,
the ear hook including a first plug end and a second plug end.
1. A speaker device, comprising: a core housing configured to accommodate the earphone core; the core housing including a housing front panel facing a human body and a housing rear panel opposite to the housing front panel; the earphone core being configured to cause the housing front panel and the housing rear panel to vibrate, vibration of the housing front panel having a first phase, and vibration of the housing rear panel having a second phase; wherein an absolute value of a difference between the first phase and the second phase is less than 60 degrees when a frequency of each of the vibration of the housing front panel and the vibration of the housing rear panel is within a range between 2000 Hz and 3000 Hz; a circuit housing configured to accommodate a control circuit or a battery, the control circuit or the battery being configured to drive an earphone core to vibrate to generate a sound, an ear hook configured to connect the core housing and the circuit housing; and a housing sheath at least partially covering the circuit housing and the ear hook, the housing sheath being made of a waterproof material.

11. The speaker device of claim 1, wherein… the ear hook includes… a first plug end, the first plug end… connected to the first socket in a plugged-in connection.


From the chart above, it can be seen that claim 1 of instant application and claim 11 (when its base claim 1 is incorporated) of the co-pending application 17305245 are obvious variant of each other; the claims are similar in scope with only minor wording variations.

Allowable Subject Matter
Claims 1-15, 18-20 and 23-24 are objected to as being under a nonstatutory double patenting rejection, but would be allowable if a proper Terminal Disclaimer is filed by the applicant and approved by the office.

The following is an examiner’s statement of reasons for indication of subject matter:
Claim 1 (amended) is allowable over the prior arts of record because none of the prior arts taken singly or in combination with the others explicitly discloses all the limitations of claim 1 as currently amended. For instance, the closest prior art of record, Li et al (CN 107484054) discloses a loudspeaker apparatus, comprising: an ear hook including a first plug end and a second plug end, the ear hook being surrounded by a protective sleeve, a core housing for accommodating an earphone core, the core housing being fixed to the first plug end,  including a housing panel facing human body and a housing back panel opposite to the housing panel, and the vibration of the earphone core drives the housing panel and the housing back panel to 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: the protective sleeve being made of an elastic waterproof material: the core housing being fixed to the first plug end and elastically abutted against the protective sleeve; and the core housing including a housing panel facing human body and a housing back panel opposite to the housing panel, and the vibration of the earphone core drives the housing panel and the housing back panel to vibrate, the vibration of the housing panel having a first phase, the vibration of the housing back panel having a second phase, wherein when the vibration frequencies of the housing panel and the housing back panel is within a range of 2000 Hz to 3000 Hz, an absolute value of a difference between the first phase and the second phase is less than 60 degrees; the circuit housing being fixed to the second plug end. 

Claims 2-15, 18-20 and 23-24 are allowed based on their respective dependency from claim 1.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.